Title: To Thomas Jefferson from J. Phillipe Reibelt, 7 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Baltimore le 7 Janv. 1805.
                  
                  Peut être, qu’il fera plaisir à Monsieur le President Jefferson de parcourir çe petit Livre. Ç’est a çet effet, que j’ai l’honneur de lui le presenter—avec mes profonds respects.
                  
                     Reibelt 
                     
                  
               